Citation Nr: 0701601	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-06 353A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in an April 1989 decision 
which denied an evaluation in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to February 3, 1988, 
granted a 50 percent evaluation for PTSD, effective February 
3, 1988, and remanded a claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).    


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran, who is referred to as the moving party in this 
action, served on active duty from January 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) following the receipt of the moving party's March 
2005 statement alleging CUE in an April 28, 1989 Board 
decision.  

As will be discussed below, it is unclear whether a June 2005 
statement was intended to allege CUE in an October 1986 
rating decision which established an initial evaluation of 30 
percent for PTSD.  This matter is referred to the RO for 
appropriate action.  

In December 1999 the veteran submitted a claim for waiver of 
an overpayment in the amount of $463.56.  It does not appear 
that this matter has been adjudicated, and it is also 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The April 1989 Board decision denied an evaluation in 
excess of 30 percent for PTSD prior to February 3, 1988 and 
granted an evaluation of 50 percent for PTSD, effective 
February 3, 1988.  

2.  The April 1989 Board decision in regard to the claim of 
entitlement to an increased initial evaluation for PTSD was 
supported by the evidence then of record; it is not shown 
that the correct facts as they were known at the time were 
not before the Board, or that the correct law as it existed 
at that time was not applied.  

3.  The April 1989 remand in regard to the claim of 
entitlement to TDIU is not a final decision, and cannot be 
the basis of a CUE motion.  


CONCLUSIONS OF LAW

1.  The April 1989 Board decision denying an evaluation in 
excess of 30 percent for PTSD prior to February 3, 1988, and 
granting a 50 percent evaluation for PTSD effective that 
date, is not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2006).  

2.  The motion alleging that the April 1989 Board decision 
was clearly and unmistakably erroneous in not granting 
entitlement to TDIU is dismissed.  38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1100(b), 20.1400, 20.1404(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters- The Veterans Claims Assistance Act 
of 2000 (VCAA) and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to motions 
for revision of a Board decision on the grounds of CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  

In March 2005 the moving party submitted a VA Form 21-4142, 
Authorization and Consent to Release Information for 
treatment at the Hutchings Psychiatric Center in 1984.  .  
The duty to assist does not apply to allegations of CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Thus, there is 
no duty on VA to obtain the records identified in the 
release.  Further, even if the records of treatment from 
Hutchings Psychiatric Center had been associated with the 
claims file, review for CUE in a prior Board decision is 
based on the record that existed when that decision was made.  
38 C.F.R. § 20.1403(b).  

II.  Analysis

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2006).  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, found at 38 C.F.R. Part 20 (2006).  Rule 1403, found 
at 38 C.F.R. § 20.1403, relates to what constitutes CUE and 
what does not, and provides that:  Clear and unmistakable 
error is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).  

A finding of CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  38 C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error.  (1) Changed diagnosis.  
A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).  

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a).  

If the evidence establishes CUE, an undebatable, outcome-
determinative error, the prior decision must be reversed or 
revised, and the decision constituting reversal or revision 
has the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 7111.  

As a preliminary matter, in his March 2005 allegation of CUE, 
the moving party argues that the April 1989 Board decision 
should have awarded him a 100 percent evaluation for PTSD, 
effective in 1984, or, in the alternative, should have 
granted TDIU.  The moving party was awarded 100 percent 
evaluations for PTSD on the basis of hospitalization from 
August 1986 to October 1986 and from March 1987 to May 1987.  
In addition, a December 2002 Board decision granted an 
earlier effective date of October 15, 1992 for the grant of a 
100 percent evaluation for PTSD.  

In regard to the second allegation, in April 1989, the Board 
remanded the claim of entitlement to TDIU for further 
development.  Because a remand is not a final decision, it 
cannot be the subject of a motion for CUE.  38 C.F.R. 
§§ 20.1100(b); 20.1400(a).  Therefore, to the extent that the 
moving party has alleged CUE in the Board's failure to grant 
TDIU in the April 1989 decision, the claim is dismissed.  

In a June 2005 statement, the moving party indicated that, 
with regard to his claim for CUE, he felt that the percentage 
of disability initially assigned for PTSD should have been 
higher.

If the June 2005 statement was intended to allege CUE in the 
October 1986 rating decision, this matter has not been 
adjudicated by the RO, and, as noted in the introduction, is 
referred for appropriate action.  The June 2005 statement, 
however, cannot act as a motion for CUE in the rating 
assigned for PTSD in the April 1989 Board decision as it did 
not meet the pleading requirements set forth in 38 C.F.R. 
§ 20.1404(a).  As such, the moving party's allegation of CUE, 
as stated in the March 2005 statement is limited to the 
failure of the Board to assign a 100 percent evaluation for 
PTSD from 1984.

The remaining question is whether the moving party has 
pointed to an outcome determinative error in the April 28, 
1989 Board decision that denied an evaluation in excess of 30 
percent prior to February 3, 1988, and granted an evaluation 
of 50 percent, but no higher, effective that date.

Service connection for PTSD was initially established in an 
October 1986 Board decision.  An October 1986 rating decision 
subsequently established an evaluation of 30 percent for 
PTSD, effective in December 1984.  The moving party expressed 
disagreement with the initial evaluation of PTSD.  In the 
April 1989 decision, the Board denied an evaluation in excess 
of 30 percent prior to February 3, 1988, and granted an 
increased evaluation of 50 percent effective that date.  

Disability evaluations are, as they were at the time of the 
April 1989 Board decision, determined by evaluating the 
extent to which a veteran's service connected disability 
adversely affected his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  

On February 3, 1988, the Rating Schedule was amended with 
respect to certain psychiatric disorders, including 
psychoneurosis.  53 Fed. Reg. 22 (Jan. 4, 1988).  Prior to 
February 3, 1988, a 30 percent evaluation was warranted for 
post-traumatic stress neurosis with definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce considerable 
industrial impairment.  A 50 percent evaluation was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people was substantially 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in severe industrial impairment.  

A 70 percent evaluation was applicable when the ability to 
establish and maintain effective or favorable relationships 
with people was seriously impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
pronounced impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required that the 
attitudes of all contacts except those most intimate be so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1987).  

Effective February 3, 1988, a 30 percent evaluation was 
warranted for PTSD with definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  

A 70 percent evaluation was applicable when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The criteria for a 100 percent evaluation 
remained unchanged from the previous rating criteria.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1988).   

The evidence of record at the time of the April 1989 Board 
decision included a record of VA hospitalization from 
December 1984 to January 1985 with an Axis I diagnosis of 
continuous alcohol dependence.  During this hospitalization, 
the moving party reported that he had been working as a 
printer, but was on probation for threatening an employee of 
a restaurant with a knife.  On mental status examination the 
moving party was coordinated, cooperative, coherent, and 
oriented, with appropriate affect and serious mood.  He 
denied suicidal and homicidal ideas, there was no evidence of 
any psychosis, and cognitive processes were intact.  The 
moving party was noted to be competent and employable on 
discharge.  

A private treatment record from November 1984 indicated that 
the moving party was receiving treatment for alcoholism and 
PTSD.  Thought processes were logical with no formal thought 
disorder, and thought content focused on problems with 
alcohol.  Affect was mildly restricted but appropriate to 
content and mood appeared dysthymic.  Concentration was 
adequate, short and long term memory appeared intact, 
intelligence was normal, insight was fair, and judgment was 
fair to poor.  The moving party indicated that he had 3 
children living in the area, and that he saw these children 
regularly.  He also indicated that he had been living with a 
female friend on and off since 1978, and that she had 
expressed an interest in getting married.  He reported that 
people generally tended to like him and that he always seemed 
to be around somebody.  The Axis I diagnosis was alcoholism 
and PTSD, chronic.  

At VA examination in August 1985, the moving party indicated 
that he was working at the printing job where he had been 
since April 1983.  He indicated that he lived alone and did 
not report any socialization or social activities.  
Examination revealed that he was hypervigilant, with anxious 
mood and good insight and judgment.  Stream of consciousness 
revealed no blocking and delusions and hallucinations were 
not elicited.  The impression was that the moving party was 
obviously depressed with evidence of increased seclusive 
behavior indicating a psychological deficit as well as a 
social deficit in areas of daily functioning; however, the 
examiner opined that he appeared to be able to maintain an 
adequate level of vocational functioning.  The Axis I 
diagnosis was PTSD.  

At private psychological evaluation in March 1986, the moving 
party indicated that he remained employed in a sheltered 
workshop setting.  In regard to social functioning, he was 
noted to be extremely withdrawn and socially isolated, with 
no adequate peer relations and few social contacts outside of 
his Vietnam veterans therapy group.  

The moving party was hospitalized for PTSD from August to 
September 1986, when he reported that he was separated from 
his wife and family, lived alone, and was unemployed.  Mental 
status examination was unremarkable.  He was noted to be 
competent but nonemployable at the time.  The record reflects 
that, following discharge, he was transferred to a 
residential treatment center for Vietnam veterans.  

During VA hospitalization in March and April 1987 the moving 
party was treated for cocaine and alcohol dependence as well 
as PTSD.  He was admitted secondary to a suicidal gesture and 
mixed substance abuse.  At discharge in mid-April he was 
noted to be employable, however, at discharge at the end of 
April he was noted to be unemployable.  

At VA hospitalization in September 1987 the moving party 
reported that he was living with his girlfriend.  He denied 
suicidal or homicidal ideation or plans. He had clear, 
coherent, slow speech with constricted affect, logical 
thought processes, adequate concentration, intact 
abstraction, and impaired recent memory.  The impression was 
alcohol abuse and dependence, cocaine abuse and dependence, 
rule out organic affective disorder, PTSD by history, and 
rule out major depression.  On discharge, he was noted to be 
employable, competent, and able to handle funds.  

At VA hospitalization in December 1987 the moving party 
indicated that he continued to live with his girlfriend.  At 
discharge he had no suicidal or homicidal ideation, although 
he did have auditory/visual flashbacks, with no commanding of 
voices.  Thought processes were clear and thought content 
included some vague paranoia and feeling guilty.  The 
diagnoses were PTSD and cocaine dependence.  

At VA examination in April 1988 the moving party reported 
being unemployed for 3 years, and stated that he lived in a 
shared apartment.  As far as activities, he reported going 
into his room and just sitting there, sometimes thinking 
about suicide.  He was seclusive and did not socialize.  
Stream of consciousness revealed no blocking, mood was 
depressed, and delusions and hallucinations were not 
elicited.  Insight and judgment were adequate.  The Axis I 
diagnosis was PTSD with depression.  The moving party again 
received VA treatment for PTSD in March 1988.  

In the March 2005 statement, the moving party asserted that 
he should have been granted a 100 percent evaluation for PTSD 
effective in 1984.  He argued that PTSD was a newly 
recognized disability in the 1980s and rules, guidelines, 
treatments, and procedures were evolving and there may not 
have been as much uniformity in handling PTSD cases as there 
is today.  He also pointed out that he was suicidal during 
and after PTSD treatment, was admitted to the Hutchings 
Psychiatric Center, and that he left his job to enter the 
Buffalo PTSD center, and had not worked since.   

In March 2006, the moving party's representative argued that 
the veteran met the criteria for a 70 percent rating in that 
he had deficiencies in most of the areas listed in the 
current rating criteria for that disability.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  These rating criteria, 
however, did not become effective until after the Board's 
1989 decision.  61 Fed. Reg. 52,700 (Oct. 8, 1996).  Because 
a finding of CUE must be based on the law that existed at the 
time of the decision, the new criteria could not serve as a 
basis for finding CUE.

While the moving party has pointed to evidence that would 
have supported a 100 percent rating at the time of the 1989 
decision.  CUE requires more.  As noted above it must be 
absolutely clear that a different result would have ensued 
had the correct evidence been considered.

There has been no allegation that the Board failed to 
consider evidence then before it.

At the time of the April 1989 Board decision there was 
evidence that the veteran was not virtually isolated in the 
community, as the moving party shared an apartment.  Although 
the evidence appears to indicate almost no other social 
contacts, note (1) to Diagnostic Code 9411, both prior to and 
as revised February 3, 1988, indicates that social 
impairment, per se, will not be used as the sole basis for 
any specific percentage evaluation, but is of value only in 
substantiating the degree of disability based on all of the 
findings.  38 C.F.R. § 4.132, Diagnostic Code 9411, Note (1) 
(1987 & 1988).  

In addition, there was evidence against a finding of gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities.  The 
veteran's thought processes were described as logical in 
November 1984, intact on discharge in January 1985, logical 
on discharge in September 1987, and clear in December 1987.  

While the moving party was found to be nonemployable at 
discharge in September 1986 and the end of April 1987, he was 
noted to have adequate vocational functioning in August 1985 
and was employable at discharge in mid-April 1987 and 
September 1987.  While the April 1989 Board decision did not 
include the rating criteria for a 100 percent evaluation for 
PTSD, the Board considered the veteran's impairment in the 
area of employment and determined that the evidence 
demonstrated considerable social and industrial impairment.  
Such impairment warrants a 30 percent evaluation, and no 
higher, prior to February 3, 1988, and a 50 percent 
evaluation, and no higher, from that date.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1987 & 1988).  

The overriding reason that the April 1989 Board decision did 
not contain CUE is that the moving party has simply disagreed 
as to how the evidence that was before the Board in April 
1989 was evaluated.  Such disagreement cannot rise to the 
level of CUE.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992) ("In order for there to be a valid claim of clear and 
unmistakable error,... the claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated"); 38 C.F.R. § 20.1403(d)(3) (a disagreement as to 
how the facts were weighed or evaluated is not a clear and 
unmistakable error).  

In July 2005 the veteran submitted detailed treatment notes 
from VA hospitalizations in March, April, September, and 
December 1987.  He also submitted records of hospitalization 
for PTSD in December 1988.  

In regard to the VA treatment records for the period prior to 
April 28, 1989 which have subsequently been associated with 
the claims file, the Board recognizes that in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and Board even where they were not 
actually before the adjudicating body.  However, the Bell, 
doctrine of constructive notice is not applicable to the case 
at hand.  In Damrel v. Brown, 6 Vet. App. 242, 246 (1994), 
the Court held that the Bell constructive notice doctrine 
could not be applied retroactively to VA adjudications 
occurring before Bell was decided.  Since the Board decision 
at issue in the present case was rendered prior to 1992, Bell 
does not operate to make the VA treatment records 
constructively part of the record.  See also 38 C.F.R. 
§ 20.1403(b).  

Based on the foregoing, because the April 1989 Board decision 
contains no error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the April 
1989 Board decision was not clearly and unmistakably 
erroneous in failing to award a 100 percent evaluation for 
PTSD from 1984.  

In reaching this conclusion, the Board observes that the 
evidence of record at the time of the April 1989 Board 
decision was correctly reported and the pertinent statutory 
and regulatory provisions extant at the time of the April 
1989 decision were correctly applied.  Mere disagreement with 
the weighing of medical records extant in April 1989 does not 
amount to CUE.  Russell at 313-314.  As such, the Board must 
conclude that the April 1989 Board decision denying an 
evaluation in excess of 30 percent prior to February 3, 1988, 
and granting a 50 percent evaluation effective that date, did 
not contain CUE.  


ORDER

The motion alleging CUE in that portion of an April 1989 
Board decision which denied entitlement to an evaluation in 
excess of 30 percent for PTSD prior to February 3, 1988, and 
granted a 50 percent evaluation for PTSD effective February 
3, 1988, is denied.  

The motion alleging CUE in that portion of an April 1989 
Board decision which remanded a claim of entitlement to a 
total rating for compensation purposes based on individual 
unemployability is dismissed.  



                       
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



